EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests receive a first event detection signal from at least a first pixel included in the first pixel group; in response to receiving the first event detection signal, initiating operation of a first plurality of pixels included in the second pixel group, wherein the operation of the first plurality of pixels in the second pixel group includes fewer than all of the pixels in the second pixel group; receive a second event detection signal from at least one of the first pixel or a second pixel included in the first pixel group while the first plurality of 
Regarding claim 11, no prior art could be located that teaches or fairly suggests receives a first event detection signal from at least a first event based sensor pixel included in the first pixel group; in response to receiving the first event detection signal, initiating operation of a first plurality of the image sensing pixels included in the second pixel group, wherein the operation of the first plurality of the image sensing pixels in the second pixel group includes fewer than all of the image sensing pixels in the second pixel group; receive a second event detection signal from at least one of the first event based sensor pixel or a second event based sensor pixel pixel included in the first pixel group while the first plurality of the image sensing pixels in the second pixel group is in operation, wherein the first event detection signal includes a plurality of signals received 
Regarding claim 14, no prior art could be located that teaches or fairly suggests receiving a second event detection signal from at least one of the first pixel or a second pixel included in the first pixel group while the first plurality of pixels in the second pixel group is in operation, wherein the first event detection signal includes a plurality of signals received from a plurality of pixels in the first pixel group, and wherein the method further comprises: performing object recognition to recognize a first object from the plurality of signals received as part of the first event detection signal; and in response to recognizing the first object, determining pixels included in the second pixel group for operation, wherein the determined pixels are pixels within a region encompassing a region of the recognized first object, wherein the plurality of pixels in 
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697